EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT, dated as of August 12, 2014 (this “Agreement”), by
and between William M. Hamilton (“Executive”) and Hamilton Investment Group,
Inc., an Oklahoma corporation (the “Company”).  Capitalized terms not otherwise
defined in this Agreement shall have the meanings given to them on Annex I
hereto.

R E C I T A L S

WHEREAS, pursuant to that Stock Purchase Agreement, dated as of August 11, 2014
(the “Purchase Agreement”), by and among the Company, the stockholder listed on
Schedule 1 to the Purchase Agreement and HII Technologies, Inc. (the “Buyer”),
Buyer agreed to purchase all of the assets and liabilities under the terms and
conditions set forth in the Purchase Agreement and upon consummation of these
transactions, the Company will become a wholly-owned subsidiary of the Buyer;

WHEREAS, the Company has determined that it would like to retain Executive to
work for the Company to, among other things, provide services with respect to
the assets of the Company purchased by Buyer pursuant to the Purchase Agreement;
and

WHEREAS, the Company desires to retain Executive as the President of the
Company, and Executive desires to serve as the President of the Company under
the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement, it is agreed by the Company and Executive as follows:

A G R E E M E N T

SECTION 1.  Employment; Duties.  The Company hereby employs Executive, and
Executive hereby accepts employment, as the President of the Company, which is a
wholly-owned subsidiary of HII Technologies, Inc.  Executive shall directly
report to the President of Apache Energy Services, LLC (or such other officers
as determined by the Board of Directors of the Buyer (the “Board”) from time to
time) and shall devote substantially all of his business time, energy and skill
to the business of the Company and the promotion of its interests, and the
performance of his duties and responsibilities hereunder including, without
limitation, performing customary duties in connection with the water handling
oilfield services business of the Company. Executive shall comply with the
Company’s employment policies and procedures, if any, adopted from time to time
by the Board. Executive hereby agrees to obtain any certifications from any
governmental or other regulatory body that the Company deems reasonably
necessary for the performance or his duties and responsibilities hereunder.  

SECTION 2.  Term.    Executive’s employment under this Agreement shall be for a
term (the “Term”) commencing on the date of this Agreement and ending on August
11, 2016 (or such earlier date, if any, on which Executive resigns or is
terminated by the Company).  So long as Executive has not materially breached
the terms of this Agreement or the Purchase Agreement, beginning on August 11,
2016 and on each anniversary thereof (each, an “Extension














--------------------------------------------------------------------------------

Date”), the Term shall be automatically extended for an additional one-year
period (the “Extended Term”), unless either Party provides the other Party
hereto at least twenty (20) days’ prior written notice before the next Extension
Date that the Term shall not be so extended.  

SECTION 3.  Compensation.

(a)

In consideration for Executive’s performance of Executive’s duties and
responsibilities with the Company, the Company shall pay to Executive, from the
date of this Agreement through August __, 2016 or such later date if this
Agreement is extended for an Extended Term or a New Term, a base salary of
$125,000 per annum (the “Base Salary”).  Executive will be paid in bi-weekly
installments pursuant to the Company’s normal payroll policies.  

(b)

Executive may also receive bonuses, from time to time, in the discretion of the
Board, depending upon Executive’s performance and achievement of specific goals,
and upon the profitability of the Company.

(c)

During the Term, Executive shall be entitled to participate in the Company’s
standard benefit plans (“Benefit Coverages”), if any of general applicability to
other senior executives of the Company.

(d)

During the Term, Executive shall be entitled to up to fifteen (15) business days
of paid vacation days per calendar year, in accordance with the Company’s
vacation policies in effect from time to time.

(e)

The Company shall withhold all applicable federal, state and local taxes, social
security and workers’ compensation contributions and such other amounts as may
be required by law with respect to the compensation payable to Executive
pursuant to this Agreement.

(f)

The Company shall reimburse Executive for all appropriately documented,
reasonable business expenses incurred by the Executive in the performance of his
or her duties under this Agreement, in accordance with the Company’s policies in
effect from time to time.

SECTION 4.  Confidentiality.  Executive (a) recognizes that the business and
financial records, customer and client lists, proprietary knowledge or data,
intellectual property, trade secrets and confidential methods of operations of
the Company, its subsidiaries and its Affiliates and their respective
successors, assigns and nominees, as they may exist from time to time and which
relate to the then conducted or planned business of the Company, its
subsidiaries and its Affiliates or of entities with which the Company was or is
expected to be affiliated during such periods, are valuable, special and unique
assets of the Company, access to and knowledge of which are essential to
Executive’s performance with the Company; and (b) shall not, during or after the
Term, disclose any of such records, lists, knowledge, data, property, secrets,
methods or information to any Person for any reason or purpose whatsoever
(except for disclosures (x) compelled by law; provided that Executive promptly
notifies the Board of any request for such information before disclosing the
same, if practical, and (y) made as necessary in connection with the performance
of his duties with the Company) or make use of any such property for his own
purposes or for the benefit of any Person except the Company. Executive
acknowledges





2







--------------------------------------------------------------------------------

that a breach of this Section 7 may cause irreparable injury to the Company for
which monetary damages are inadequate, difficult to compute, or both.
 Accordingly, Executive agrees that the provisions of this Section 7 may be
enforced by specific performance or other injunctive relief.

SECTION 5.  Inventions.  Any and all inventions, processes, procedures, systems,
discoveries, designs, configurations, technology, intellectual property, works
of authorship (including, but not limited to, computer programs), trade secrets
and improvements (whether or not patentable and whether or not they are made,
conceived or reduced to practice during working hours or using the Company’s or
any of its subsidiaries’ or Affiliates’ data or facilities) and all portions
thereof (collectively, the “Inventions”) which Executive makes, conceives,
reduces to practice, or otherwise acquires during his employment with the
Company (either solely or jointly with others), and which are related to the
then present or planned business, services or products of the Company or any of
its subsidiaries or Affiliates, shall be the sole property of the Company and
shall at all times and for all purposes be regarded as acquired and held by
Executive in a fiduciary capacity for the sole benefit of the Company.  All
Inventions that consist of works of authorship capable of protection under
copyright laws shall be prepared by Executive as works made for hire, with the
understanding that the Company shall own all of the exclusive rights to such
works of authorship under the United States copyright law and all international
copyright conventions and foreign laws.  Executive hereby assigns to the
Company, without further compensation, all such Inventions and any and all
patents, copyrights, trademarks, trade names or applications therefore, in the
United States and elsewhere, relating thereto.  Executive shall promptly
disclose to the Company all such Inventions and shall assist the Company in
obtaining and enforcing for its own benefit patent, copyright and trademark
registrations on such Inventions in all countries.  Upon request, Executive
shall execute all applications, assignments, instruments and papers and perform
all acts, such as the giving of testimony in interference proceedings and
infringement suits or other litigation, necessary or desired by the Company to
enable the Company, its subsidiaries and Affiliates and their respective
successors, assigns and nominees to secure and enjoy the full benefits and
advantages of such Inventions.  

SECTION 6.  Termination, Resignation or Death.

(a)

Executive’s employment with the Company (including, without limitation,
Executive’s rights under this Agreement) is at will and may be terminated by the
Company at any time, without Cause, upon thirty (30) days prior written notice
to the Executive.  The Company may terminate Executive’s employment with the
Company and rights under this Agreement immediately at anytime without notice
for Cause.  The Term will terminate on the date of Executive’s resignation or
upon the date of Executive’s death.

(b)

If Executive resigns at any time for any reason or is terminated by the Company
at any time for any reason or dies, the Company shall not have any liability or
obligation under this Agreement except for the amount of Base Salary, if any,
earned but not paid prior to such termination, resignation or death.  

SECTION 7.  Conflicts of Interest.  Executive hereby represents that he is free
to enter into this Agreement, and that his employment by the Company does not
violate the terms of any agreement between him and any third party.  Further, in
rendering his duties to the Company,





3







--------------------------------------------------------------------------------

Executive shall not utilize any Invention, discovery, development, improvement,
innovation or trade secret in which he or the Company does not have a
proprietary interest.

SECTION 8.  Return of Documents and Equipment.  Upon termination of Executive’s
employment with the Company for any reason, Executive shall forthwith deliver to
the Company and return, and shall not retain, any originals and copies of any
books, intellectual property, papers, customer or client contracts, documents
and data or other writings, tapes or records of the Company, regardless of form,
format or media, maintained by Executive or in Executive’s possession (all of
the same are hereby agreed to be the property of the Company).

SECTION 9.  Miscellaneous.

(a)

Severability.  If any provision of this Agreement is inoperative or
unenforceable for any reason, such circumstances shall not have the effect of
(i) rendering the provision in question inoperative or unenforceable in any
other case or circumstance, or (ii) rendering any other provision or provisions
in this Agreement invalid, inoperative, or unenforceable to any extent
whatsoever.  The invalidity of any one or more phrases, sentences, clauses,
sections or subsections of this Agreement shall not affect the remaining
portions of this Agreement.

(b)

Notices.  Any notices and other communications made or required in connection
with this Agreement shall be in writing and shall be deemed effectively given:
 (i) upon personal delivery to the Party to be notified, (ii) when sent by
confirmed facsimile, if sent during normal business hours of the recipient, and
if not, then on the next business day, (iii) five (5) days after having been
sent by registered or certified mail, return receipt requested, postage prepaid,
or (iv) one (1) day after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written notification of receipt.
 All notices shall be addressed as follows or at such address as such Party may
designate by ten (10) days advance written notice to the other Parties hereto:

(A)

if to Executive:

 

William M. Hamilton

PO Box 1137

Guthrie, OK 73044




With a copy to:




William R. Cook II, PLLC

1900 NW Expressway, Suite 1350

Oklahoma City, OK 73118

 

 

(B)

if to the Company:

Hamilton Investment Group

710 N. Post Oak Road, Suite 400

Houston Texas, 77024

Attention: Matt Flemming

Email:  matt@hiitinc.com

 

4

 

 

(c)

Entire Agreement.  This Agreement constitutes the entire agreement between the
parties with respect to the subject matter addressed herein and supersedes all
prior agreements and understandings, both written and oral, between the parties
with respect to Executive’s employment with the Company.  

(d)

Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original and all of which shall together constitute one and
the same instrument.  

(e)

Governing Law.  This Agreement shall be governed in all respects, including as
to validity, interpreta­tion and effect, by the internal laws of the State of
Texas without giving effect to the conflict of laws rules thereof.  

(f)

Arbitration. Any controversy or claim arising out of or relating to this
Agreement or the breach thereof shall be settled by arbitration administered by
the American Arbitration Association in the State of Texas in accordance with
the Commercial Arbitration Rules and judgment of the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof.

(g)

Benefit and Assignability.  The rights, benefits, duties and obligations under
this Agreement shall inure to the benefit of, and be binding upon, (x) the
Company and its successors, and (y) Executive and his legal representatives.
 This Agreement constitutes a personal service agreement, and the performance of
Executive’s obligations under this Agreement may not be transferred or assigned
by Executive.  This Agreement may be assigned by the Company in its sole
discretion.  The provisions of Sections 4, 5, 7, 8, 9(a), 9(f), 9(g), 9(i) and
10(j) shall continue in full force and effect notwithstanding the termination of
Executive’s employment with the Company.  

(h)

Amendments; Waiver.  No amendment, modification or discharge of this Agreement,
and no waiver under this Agreement, shall be valid or binding unless set forth
in writing and duly executed by the Party against whom enforcement of the
amendment, modification, discharge or waiver is sought.  The waiver by either
Party of a breach of any provision of this Agreement by the other Party shall
not operate or be construed as a waiver of any subsequent breach by such other
Party.   

(i)

Specific Performance.  The Parties acknowledge that their obligations under this
Agreement are unique and that damages may be an inadequate remedy for any
failure to perform such obligations as a result of any breach of this Agreement
by any Party and, therefore, any Party to whom performance is owed under any
provision of this Agreement shall be entitled to an injunction to be issued, or
specific enforcement be ordered, by any court of competent jurisdiction to
require any other Party to perform its obligations under this Agreement and
prevent any other Party from breaching, or continuing to breach, any provision
of this Agreement.  In the event that any dispute regarding this Agreement is
resolved by a court, the prevailing Party shall be entitled to recover from the
non-prevailing Party the fees, costs and expenses (including, but not limited
to, the reasonable fees and expenses of counsel) incurred by the prevailing
Party in connection with such dispute.





5







--------------------------------------------------------------------------------



(j)

Limitation of Liability.  Notwithstanding anything contained herein to the
contrary, no officer, director or member of the Company shall have any personal
liability to fund any payments that are required to be made to Executive
pursuant to this Agreement.

(k)

Section Headings.  The headings herein are inserted as a matter of convenience
only and do not define, limit or describe the scope of this Agreement or the
intent of the provisions hereof.

[Remainder of page intentionally left blank]





6







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company and Executive have executed this Agreement as of
the day and year first above written.

EXECUTIVE:




/s/ William M. Hamilton

William M. Hamilton




COMPANY:




HAMILTON INVESTMENT GROUP, INC.







By: /s/William M. Hamilton

Name: William M. Hamilton

Title: President




                                                                                              
By: /s/Matthew C. Flemming

                                                                              Name:
Matthew C. Flemming

                                                                              Title:
President



[Signature Page to Employment Agreement]







--------------------------------------------------------------------------------







ANNEX I

DEFINITIONS

For all purposes of this Agreement, unless the context clearly indicates a
contrary intent:

“Affiliate” means any Person that directly, or indirectly, through one or more
intermediaries, controls or is controlled by or is under common control with the
Person specified.  For purposes of this definition, control of a Person means
power, direct or indirect, to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting securities,
by contract or otherwise.

“Cause” means any of the following:  (i) any willful or grossly negligent and
continued failure by Executive to perform his duties under this Agreement in any
material respect that is not promptly (but in no event later than ten (10)
business days after written notice thereof is received by Executive or such
longer period of time not to exceed thirty (30) days if the nature of such
failure makes it impractical to cure within ten (10) business days) cured by
resuming the performance of such duties; provided, however, that for the
purposes of determining whether conduct constitutes willful or grossly negligent
conduct, no act on Executive’s part shall be considered “willful” unless it is
done by the Executive in bad faith or without reasonable belief that such action
was in the best interests of the Company; (ii) Executive breaches a material
covenant or agreement of the Purchase Agreement that is not promptly (but in no
event later than ten (10) business days after written notice thereof is received
by Executive or such longer period of time not to exceed thirty (30) days if the
nature of such failure makes it impractical to cure within ten (10) business
days) cured; (iii) Executive embezzles or converts to his own use any funds of
the Company or any business opportunity of the Company; (iv) Executive destroys
or converts to his own use any property of the Company, without the Company’s
consent; (v) Executive is convicted of or enters a guilty plea or plea of no
contest with respect to a felony; (vi) Executive commits an act of moral
turpitude which could reasonably be expected to injure or pose a threat of
injury or material economic harm to the Company or any of its Affiliates; or
(vii) Executive is habitually intoxicated or is addicted to a controlled
substance and such controlled substance is illegal or materially interferes with
the performance of his duties; provided, however, that Executive shall be
permitted to seek medical treatment for a reasonable period of time prior to any
termination pursuant to this clause (vii).

 “Parties” means Executive and the Company.

“Person” means any natural person, firm, partnership, association, corporation,
company, trust, business trust, governmental authority or other entity.

Capitalized terms in this Agreement, defined in this Annex I and elsewhere
parenthetically, have the meanings ascribed to them and include the plural as
well as the singular.












